                                                                FILED

                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINI
                                                              APR 1 5 2019
                           Norfolk Division
                                                          CLERK. US DtSTRlCT COURT
                                                                NORFOLK. VA



EDWARD JAMES EGAN, #1031220,

                 Petitioner,

V.                                           ACTION NO.   2:17cv439



HAROLD W. CLARKE,
Director of the Virginia
Department of Corrections,

                 Respondent.



                               FINAL ORDER


      Petitioner Edward James Egan {"Egan"), a Virginia inmate,

submitted a pro se petition for a writ of habeas corpus, pursuant

to 28 U.S.C. § 2254, and an addendum to the petition.       ECF Nos. 1,

43.   Egan alleges violations of federal rights pertaining to his

convictions in the Circuit Court for the County of Roanoke, for

assault and battery and sexual abuse.    ECF No. 13 at 1 (referencing

Commonwealth    v. Egan, Nos. CR03000739-00 and CR03000740-00 (Va.

Cir. Feb. 9, 2004)).     As a result of these convictions, Egan was

sentenced to 18 months in the Virginia penal system on February 9,

2004.1   Id.   The matter was referred to a United States Magistrate



1 On June 11, 2004, Egan was convicted in the Circuit Court for
the County of Roanoke for two counts of forcible sodomy, one count
of rape, and one count of inanimate object penetration, and was
sentenced on November 18, 2004, to serve over 100 years in the
Judge pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and

(C) and Rule 72 of the Local Rules of the United States District

Court   for   the    Eastern   District   of   Virginia      for    report    and

recommendation.       The report and recommendation, filed March 12,

2019, recommends that the petition be dismissed without prejudice

to Egan refiling his federal petition after obtaining an order

authorizing the filing of a successive petition from the Court of

Appeals for the Fourth Circuit.           ECF No. 46.         Each party was

advised of his right to file written objections to the findings

and recommendations made by the Magistrate Judge.                  Id.   Neither

party has filed objections, and the time for filing objections has

expired.

     On March 21, 2019, Egan filed a motion pursuant to Federal

Rule of Civil Procedure 60(b).         ECF No. 47.      In the motion, Egan

is seeking relief from the ''erroneous dismissal" of his habeas

petition.      Id.   at   1.   Egan   argues   that    his   previous    habeas

petitions were dismissed due to "fraud upon the court" by the

Assistant Attorney General for Virginia.              Id. at 1, 7-9.         Egan

further argues that the magistrate judge made "many serious errors

and statements" in the report and recommendation.             Id. at 2.      Egan

asserts     that    the   following   statement   from       the    report   and




Virginia penal system.    Cowmonwealth v. Egan, Nos. CR03000735-
00-738-00 (Va. Cir. June 11, 2004). Egan is currently in custody
as a result of these June 2004 convictions.
recommendation is incorrect:           "According to the 'Virginia Court

Case Information' online service, Egan's sexual abuse charge was

initiated in Juvenile and Domestic Relations Court, and appealed

to the Circuit Court for the County of Roanoke.                 Commonwealth v.

Egan, No. CR03000740-00 (Va. Cir. Feb. 9, 2004)."                   ECF Nos. 46,

47.   Egan argues that he was charged with "sexual battery," not

"sexual abuse."      ECF No. 47 at 2.        Further, Egan indicates that he

did not appeal his conviction, but that Juvenile and Domestic

Relations    Court   cases   "JA01290-01-00        and   JA1290-02-00"    "became


CR03000739 and 740-00 (2-9-04) in Circuit Court."                   Id. at 7.    In

addition,    Egan argues     that the report and recommendation only

referenced his February 2004 proceedings whereas he "raised issues

in all cases."       Id. at 3.      Egan requests that the Court "recall

and void" the report and recommendation and order pursuant to Rule

60(b), and hold an evidentiary hearing on his claim of fraud upon

the court.    Id. at 5.


      When Egan filed his motion pursuant to Rule 60(b), no final

order or dismissal of his petition had been entered.                 Instead, the

report and recommendation by the magistrate judge recommended that

a   final   order    be   entered    dismissing      Egan's   petition    without

prejudice.      Accordingly,        Egan's    Rule    60(b)   motion    has     been

construed as objections to the report and recommendation.

      The   Court,    having   reviewed      the     record   and   examined     the

objections to the report and recommendation raised in Egan's Rule
60(b) motion, and having made de novo findings with respect to the

portions objected to, does hereby adopt and approve the findings

and recommendations set forth in the report and recommendation.

The Court, therefore, ORDERS that the petition for a writ of habeas

corpus, EOF No. 1, is DISMISSED WITHOUT PREJUDICE to Egan refiling

his federal petition after obtaining an order authorizing the

filing of a successive petition from the Court of Appeals for the

Fourth Circuit.


     Finding that the basis for dismissal of Egan's § 2254 petition

is not debatable, and alternatively finding that Egan has not made

a "substantial showing of the denial of a constitutional right,"

a certificate of appealability is DENIED.     28 U.S.C. § 2253(c);

see Rule Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S.

473, 483-85 (2000).

     Egan is ADVISED that because a certificate of appealability

is denied by this Court, he may seek a certificate from the United

States Court of Appeals for the Fourth Circuit.     Fed. R. App. P.

22(b); Rule Gov. § 2254 Cases in U.S. Dist. Cts. 11(a).     If Egan

intends to seek a certificate of appealability from the Fourth

Circuit, he must do so within thirty days from the date of this

Order.   Egan may seek such a certificate by filing a written notice

of appeal with the Clerk of the United States District Court,
United   States   Courthouse,   600   Granby Street,     Norfolk,   Virginia

23510.


    The Clerk shall mail a copy of this final order to Egan and

counsel of record for respondent.




                                         Mark S. Davis
                                         ChiefJudge
                                               Mark S. Davis
                                  Chief United States District Judge


Norfolk, Virginia
April/2^, 2019
